McDonald, judge.
Appellant waived trial by jury and entered a plea of guilty before the court to the offense of robbery by assault. Punishment was assessed at life imprisonment.
Appellant, in person, waived confrontation by the witnesses and agreed and stipulated as to the evidence in the case and that such evidence was true.
Accordingly, it was stipulated that if Edward Schonn were present he would testify that on May 23, 1961, the appellant came into the store which he operated at Shadow Oaks and ordered him to lie flat on his face and that a friend accompanying the appellant took the contents of the cash register.
As State’s Exhibit No. 1, the signed, written confession of the appellant was introduced into evidence and in such statement the appellant admitted committing the robbery at the Shadow Oaks store from which they obtained about $180 in money.
The record contains no formal nor informal bills of exception. No brief has been filed in appellant’s behalf.
Tested in the light of Noble v. State, Tex.Cr.App., 336 S.W.2d 170, and King v. State, Tex.Cr.App., 341 S.W.2d 654, the evidence is sufficient to satisfy Art. 12, Vernon’s Ann.C.C.P., requiring the state to introduce evidence into the record showing the guilt of the defendant who waives a jury and pleads guilty to a felony less than capital.
Finding no reversible error, the judgment is affirmed.